Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No 35 U.S.C 101 rejection was made for Claims 13-19 because it is disclosed in Paragraph 0155 in the specification that the claimed Computer program product which includes computer readable storage medium as used herein is not to be construed as being transitory signals per se and therefore the computer program product exclude signal. Claims 13-19  and 20 will not be rejected under 35 U.S.C 101. 

Compact Prosecution
Examiner would like to suggest amending the independent claims 1,13 and 20 to include the limitations wherein a user is opted into the conference when a facial recognition information (i.e., facial parameters) of that user matches that of a user profile in conferencing system,
a user profile and all relevant contextual activity, rules, contextual salutations, and action strategies associated with that person can be made available for conferencing system  during the conferencing call. 
These amendments will overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korycki (20150149173) in view of Atkins (20210051035) .

Claim 1, Korycki discloses a computer-implemented method for modifying audio-based communications produced during a conference call, (Section 0035, lines 1-3 “Participant participating in an audio conference see fig. 10)  comprising: 
monitoring a plurality of utterances transmitted via an audio feed of a device connected to the conference call; (Section 0106 lines 2-5, processes audio stream to identify individual voices of the plurality of voices.) 
 identifying a first unwanted audio transmitted via the audio feed; (See Section 0023, lines 9-12 “identify individual voices of the participants”) 
and actively modifying the audio feed by removing the first unwanted audio from the audio feed. (Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on unwanted audio)
Korycki does not disclose removing a component of an audio e.g noise from an audio. 
Atkins discloses a conference system that avoid the audio source that includes the noise and still maintains the audio feed. Thus only remove where the noise or unwanted audio is coming from. (Section 0035, lines 24-29- distracting noise is removed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing the noise component from an audio feed. The motivation is that removing only the audio noise component will allow the participant to receive all the needed information. 
Claim 2, Korycki in view of Atkins  discloses wherein actively modifying the audio feed is based on determining that the first unwanted audio component is being generated by a person that has not opted-in to the conference call. (Korycki: Section 0064, lines 12-14 “those who are supposed to participate in the audio conference” reads on those who have not opted in to the conference call Also see Section 0061, lines 1-2 “the presence of users A’ and A’’ is unplanned and undesirable meaning those two users are not permitted). 
Claim 3, Korycki (Section 0096, lines 15-18 “Permitted group”) in view of Atkins discloses that the method further comprising determining that the person has opted-in to the conference call; and permitting, in response to the person opting-in to the conference call, (Korycki: Section 0063, lines 1-2 “users A and A’ is intentional” meaning the presence of the users are permitted) the first unwanted audio component to be transmitted via the audio feed. (Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on unwanted audio)
Claim 4, Korycki in view of Atkins discloses wherein determining if the person should be added to the conference call, is based, at least in part, on sending a prompt to a first person that has opted-in to the conference call receiving, in response to the prompt, (Korycki: Section 0097, lines 6-7 “admitted to the audio conference based on login information that they supply” and the prompt or window they use to provide the login information reads on the prompt).
information indicative (User information)  that the first person should be added to the conference call and automatically opting in, responsive to receiving the information indicative that the first person should be added to the conference call, the first person to the conference call. (Korycki: Section 0097, lines 3-7- thus users are admitted to the audio conference based on signal control information that is transmitted to the platform by the user, for example the login information of the user transmitted by the user enables the user to enter into the conference.)
Claim 5, Korycki in view of Atkins discloses wherein identifying the first unwanted audio component (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio) is based on comparing respective power bandwidths of persons having opted-in (Authorized) to the conference call with power bandwidths of utterances transmitted via the audio feed of the device connected to the conference call. (Atkins: Section 0099, lines 3-7- thus “Comparing properties of the audio content” means comparing frequency levels of background noise with desired audio) 
Claim 6, Korycki in view of Atkins discloses wherein actively modifying the audio feed is based on identifying that the first unwanted audio (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio) component is an environment noise that is not permitted to be transmitted via the audio feed during the conference call. (Atkins: Section 0116, lines 10-13- thus the unwanted audio (Noise) is identified by analyzing properties of an audio signal (e.g a ringing cell phone often has frequencies not sued in speech)
Claim 7, Korycki in view of Atkins discloses wherein identifying the first unwanted audio (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio) component is based on comparing respective power bandwidths of environment noises permitted to be transmitted (Atkins: Section 0122, lines 3-5 differences between desired audio and the unwanted audio to be determined)  via the audio feed during the conference call with power bandwidths of environment noises transmitted via the audio feed of the device connected to the conference call. (Atkins: unwanted audio frequencies from other microphones are determined by comparing the frequencies (Bandwidth)) 
Claim 8, Korycki in view of Atkins discloses further comprising identifying a second unwanted audio component transmitted via the audio feed of the device connected to the conference call; (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio, enabling undesired voices means a plurality of voices which implies first and second unwanted audio) substituting the second unwanted audio component with a desired audio component; and transmitting the desired audio component in place of the second unwanted audio component.(Atkins: Section 0035, lines 24-29- thus the second microphone is selected to replace the first microphone because of noise)
Claim 9, Korycki in view of Atkins discloses wherein the unwanted audio component is identified based on comparing the unwanted audio component to information included in a user profile associated with a user of the device connected to the conference call. (Korycki: Section 0098 voice profile of user A’’ is considered to determine excluding or suppressing the voices of non desired participants)
Claim 10, Korycki in view of Atkins discloses wherein the user profile includes at least one audio component selected from the group consisting of authorized persons whose utterances are permitted to be transmitted during the conference call; (Korycki: Section 0098, lines 1-2 voice profile of user A” is in the pattern matching database which means those group are permitted) 
unauthorized persons whose utterances are not permitted to be transmitted during the conference call; (Korycki: Section 0098, lines 3-6 voice profile of user A” is not in the pattern matching database which means those group are not permitted
particular sounds that are permitted to be transmitted during the conference call; and particular sounds that are not permitted to be transmitted during the conference call. (Section 0098, lines 4-6- thus user A, user A’ are participant group that are desired participants  and therefore are permitted to transmit during conference call and in lines 5-6 excluding or suppressing the voices of non desired participants such as user A”) 
Claim 11, Korycki in view of Atkins discloses wherein the user profile is detected via speaker recognition of the user of the device from an Internet of Things (IoT) sensor feed. (Korycki: Section 0108, lines 1-3 voice recognition technique) 
Claim 13, Korycki discloses a computer program product for modifying audio-based communications produced during a conference call, (Section 0035, lines 1-3 “Participant participating in an audio conference see fig. 10)
 the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, (Section 0117 Computer readable media that carries out the operation as described in Fig. 8 and section 0083) 
the program instructions including instructions to monitor a plurality of utterances transmitted via an audio feed of a device connected to the conference call; (Section 0106 lines 2-5, processes audio stream to identify individual voices of the plurality of voices.) 
 identify a first unwanted audio transmitted via the audio feed; (See Section 0023, lines 9-12 “identify individual voices of the participants”) 
and actively modify the audio feed by removing the first unwanted audio from the audio feed. (Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on unwanted audio)
Korycki does not disclose removing a component of an audio e.g noise from an audio. 
Atkins discloses a conference system that avoid the audio source that includes the noise and still maintains the audio feed. Thus only remove where the noise or unwanted audio is coming from. (Section 0035, lines 24-29- distracting noise is removed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing the noise component from an audio feed. The motivation is that removing only the audio noise component will allow the participant to receive all the needed information. 

Claim 14, Korycki in view of Atkins discloses wherein actively modifying the audio feed is based on: determining that the first unwanted audio component is being generated by a person that has not opted-in to the conference call. (Korycki: Section 0064, lines 12-14 “those who are supposed to participate in the audio conference” reads on those who have not opted in to the conference call Also see Section 0061, lines 1-2 “the presence of users A’ and A’’ is unplanned and undesirable meaning those two users are not permitted). 
Claim 15, Korycki in view of Atkins discloses further comprising, further comprising: determining that the person has opted-in to the conference call; and permitting in response to the person opting-in to the conference call, (Korycki: Section 0063, lines 1-2 “users A and A’ is intentional” meaning the presence of the users are permitted) the first unwanted audio component to be transmitted via the audio feed. (Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on unwanted audio)

Claim 16, Korycki in view of Atkins discloses wherein identifying the first unwanted audio component (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio) is based on comparing respective power bandwidths of persons having opted-in to the conference call with power bandwidths of utterances transmitted via the audio feed of the device connected to the conference call. (Atkins: Section 0099, lines 3-7- thus “Comparing properties of the audio content” means comparing frequency levels of background noise with desired audio) 

Claim 17, Korycki in view of Atkins discloses wherein actively modifying the audio feed is based on: identifying that the first unwanted audio (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio) component is an environment noise that is not permitted to be transmitted via the audio feed during the conference call. (Atkins: Section 0116, lines 10-13- thus the unwanted audio (Noise) is identified by analyzing properties of an audio signal (e.g a ringing cell phone often has frequencies not sued in speech)

Claim 18, Korycki in view of Atkins discloses wherein identifying the first unwanted audio (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio) component is based on comparing respective power bandwidths of environment noises permitted to be transmitted (Atkins: Section 0122, lines 3-5 differences between desired audio and the unwanted audio to be determined) via the audio feed during the conference call with power bandwidths of environment noises transmitted via the audio feed of the device connected to the conference call. (Atkins: unwanted audio frequencies from other microphones are determined by comparing the frequencies (Bandwidth)) 

Claim 19, Korycki in view of Atkins discloses that the computer program product further comprising identifying a second unwanted audio component transmitted via the audio feed of the device connected to the conference call; (Koryck: Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on identifying unwanted audio, enabling undesired voices means a plurality of voices which implies first and second unwanted audio)
substituting the second unwanted audio component with a desired audio component; and transmitting the desired audio component in place of the second unwanted audio component. (Atkins: Section 0035, lines 24-29- thus the second microphone is selected to replace the first microphone because of noise)

Claim 20, Korycki discloses a computer system for modifying audio-based communications produced during a conference call, (Section 0035, lines 1-3 “Participant participating in an audio conference see fig. 10)   the computer system comprising: one or more computer processors; one or more computer readable storage media computer program instructions; (Section 0117 Computer readable media that carries out the operation as described in Fig. 8 and section 0083) 
 the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors; (Processor (s) 1510 in fig. 15) 
and the computer program instructions including instructions to: monitor a plurality of utterances transmitted via an audio feed of a device connected to the conference call; (Section 0106 lines 2-5, processes audio stream to identify individual voices of the plurality of voices.)
identify a first unwanted audio transmitted via the audio feed; (See Section 0023, lines 9-12 “identify individual voices of the participants”) 
and actively modify the audio feed by removing the first unwanted audio from the audio feed. (Section 0024, lines 1-5 “enabling selection and removal of undesired voices” undesired voices reads on unwanted audio)
Korycki does not disclose removing a component of an audio e.g noise from an audio. 
Atkins discloses a conference system that avoid the audio source that includes the noise and still maintains the audio feed. Thus only remove where the noise or unwanted audio is coming from. (Section 0035, lines 24-29- distracting noise is removed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing the noise component from an audio feed. The motivation is that removing only the audio noise component will allow the participant to receive all the needed information. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Korycki (20150149173) in view of Atkins (20210051035) as applied to claims 1-11 and 13-20  above, and further in view of Cleve (20200184991)

Claim 12, Korycki in view of Atkins discloses wherein the computer implemented method further comprising  and identifying utterances corresponding to the user transmitted via the audio feed  (Koryck: Section 0024, lines 1-5) based on comparing the voice features of the utterances to voice features of the user. (Atkins: Section 0019, lines 4-6- thus comparing the content data (voice) of the first and second peripheral device) 
Korycki in view of Atkin does not disclose extracting voice features of the user associated with the user profile using Mel Frequency Cepstral Coefficients (MFCCs);
Cleve discloses extracting voice features of the user associated with the user profile using Mel Frequency Cepstral Coefficients (MFCCs); (Section 0027, lines 8-12 extracting characteristics of audio signal coefficient (MFCCs) in a conference call to classify unwanted audio). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing the noise component from an audio feed by extracting audio characteristics. The motivation is that removing only the audio noise component will allow the participant to receive better audio feed. 

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US202003351584) discloses an audio, an audio system, and an audio processing method that implement noise (echo) cancellation techniques are provided. The audio device includes a primary micro­phone( s) that is arranged closer to a desired sound source and configured to collect first audio signals containing more of target audio signals. In addition to the primary micro­phone an auxiliary microphone(s) is arranged away from the desired sound source and configured to collect second audio signals containing less of the target audio signals.
Levy (US20200057866) discloses a conference management system ("system") facilitates data compliance in recording conversations between users. A host user can send an electronic invitation for a meeting to participants. Upon accessing the invitation, the partici­pants can be presented with two options to join the confer­ence-a first option using which a participant can join the meeting by providing consent to recording the meeting and a second option using which the participant can join the meeting by opting-out of recording of the meeting.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/25/2022